13‐1398‐cv 
        Pierre v. Chase Investment Services Corp. 
         
                                      UNITED STATES COURT OF APPEALS 
                                          FOR THE SECOND CIRCUIT 
                                                      
                                             SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 3rd day of April, two thousand fourteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     SUSAN L. CARNEY, 
                                               Circuit Judges, 
                     RICHARD K. EATON, 
                                               Judge.*                         
        ______________________ 
         
        GERTRUDE JEAN PIERRE,  
         
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                   No. 13‐1398‐cv 
         
        CHASE INVESTMENT SERVICES 
        CORPORATION,  
         
                                  Defendant‐Appellee,  
         


        *
            The Honorable Judge Richard K. Eaton, of the United States Court of International Trade, sitting by designation.


                                                                   1
FOR APPELLANT:                     Stewart Lee Karlin, Law Offices of Stewart Lee Karlin, 
                                   P.C., New York, NY. 
  
  FOR APPELLEE:                    Frederic L. Lieberman, JPMorgan Chase Legal 
                                   Department, New York, NY.   
 
        Appeal from the United States District Court for the Southern District of 

New York (Shira A. Scheindlin, Judge). 

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

        Plaintiff Gertrude Jean Pierre appeals from a February 25, 2013 Opinion 

and Order of the United States District Court for the Southern District of New 

York (Shira A. Scheindlin, Judge) granting Defendant Chase Investment Services 

Corporation’s motion to enforce the parties’ settlement agreement.  The 

settlement agreement dismissed Plaintiff’s employment discrimination action 

against Defendant, brought pursuant to Title VII, 42 U.S.C. § 2000e et seq.  

Plaintiff seeks reversal of the district court’s order, and argues that the district 

court erred in granting Defendant’s motion to enforce the settlement agreed 

upon by both parties in open court.  We assume the parties’ familiarity with the 

underlying facts, the procedural history, and the issues for review.1   



1
 The district court’s approval of the settlement agreement is reviewed for abuse of discretion. In re September 11
Property Damage Litig., 650 F.3d 145, 151 (2d Cir. 2011).


                                                         2
       It is well established that oral settlement agreements entered into by 

parties on the record in open court are valid and enforceable.  See Powell v. 

Omnicom, 497 F.3d 124, 129 (2d Cir. 2007); Ciaramella v. Readerʹs Digest Assʹn, Inc., 

131 F.3d 320, 326 (2d Cir. 1997).  Announcing the terms of a settlement agreement 

on the record in open court memorializes critical litigation events, and serves a 

“cautionary function” ensuring the parties’ acceptance is deliberate.  Powell, 497 

F.3d at 131.  A mere intention to later commit an oral agreement to writing has 

no effect on the validity of the contract, even when the agreement is never 

reduced to writing.  Winston v. Mediafare Entm’t Corp., 777 F.2d 78, 80 (2d Cir. 

1985).   

       Everything in the record below and briefs before us indicates that the 

settlement was agreed to in open court on July 16, 2012 before Magistrate Judge 

James L. Cott in the United States District Court for the Southern District of New 

York, and is therefore valid and enforceable.  The fact that Plaintiff had a change 

of heart between the time the oral agreement was made and when it was reduced 

to writing has no effect on the validity of the oral settlement.  See Powell, 497 F.3d 

at 129.  We need not reconsider the remaining Winston factors addressed by the 




                                          3
district court, as there was no abuse of discretion.  Similarly, Plaintiff’s argument 

that she was fraudulently induced into entering the oral settlement is unavailing.  

      We have considered all of Plaintiff’s remaining arguments and find them 

to be without merit.  For the reasons stated above, the judgment of the district 

court is AFFIRMED.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                                             




                                           4